IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Central Pennsylvania Radiation            :
Oncology, P.C., a Pennsylvania            :
corporation,                              :
                    Appellant             :
                                          :
            v.                            :      No. 1004 C.D. 2020
                                          :
The Good Samaritan Hospital               :
of Lebanon, Pennsylvania, a               :
Pennsylvania Corporation,                 :
WellSpan Health, a Pennsylvania           :
Corporation, and Robert Longo,            :
an adult Individual                       :


PER CURIAM                               ORDER


            NOW, January 24, 2022, having considered Appellant’s application for

reargument, the application is denied.